DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 4, 2022  has been entered.
2.1. IDS filed on June 27,2022 and IDS filed on July 8, 2022 are acknowledged and considered by Examiner. 
2.2.	Applicant's Amendment to Claims, Abstract and Remarks filed on April 4, 2022 are acknowledged.  
2.2.	Claims 2 and 4 have been canceled. Claims 9-20 have been withdrawn. Claims 1,3 and 5-8 are active.
2.3.	Claim 1 has been amended by specifying that: 
A) "total molar content of the alicyclic dicarboxylic acid or its derivative and the aromatic diol is [[20]] 46 mol% to 80 mol% based on the overall composition" and 
B) " wherein a liquid crystal polymer prepared by the composition for liquid crystal
polymer synthesis has a comparative tracking index rating (as measured according to IEC standard 60112) of class 0, when a test specimen manufactured by a hot press to a size of 3 5 mm * 3 5 mm * 1 T at a temperature of 20 °C higher than the melting temperature of the polymer is evaluated under various voltages".
	Support for the amendment to Claim 1 has been found in Applicant's published Specification US 2020/0102420 ( Examples and [0103]). Therefore, no New matter has been added with instant amendment.
2.4.	It is noted that as a result of the instant amendment, scope of amended Claim 1 has been changed, which is require further consideration and search.
      Election/Restriction
3.	For the Record: Applicant elected ( see Response to Restriction Requirement filed on March 25, 2021)  without traverse of Group (I), Claims 1-8  and also elected  Single disclosed Specie as  Composition for LCP ( liquid crystal polymer) synthesis contains a) CHDA (1,4-cyclohexanedicarboxylic acid); b)  HQ ( Hydroquinone); c) HBA  ( 4-hydroxybenzoic acid) and  d) HNA ( 6-hydroxy-2-naphthalenecarboxylic acid). 
	Elected specie read on Claims 1,3 and 5-8. 
                                                      Specification
                                                         Abstract
4.1.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art. 
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
4.2.	The Abstract of the disclosure filed on April 4, 2022 is objected to because  it does not adequately describe Applicant's invention with respect to monomers used to prepare LCP: no chemical names provided for illustrative species of the class; no processing conditions or parameters, the type of reaction and  reagents are disclosed or  illustrated by a single example. Corrections are required.  See MPEP § 608.01(b).
		                            Claims Interpretation 
5.	Applicant's claims directed to A composition for synthesis of LCP, comprising specific monomers. 	It would be construed that any LCP polymers comprising same monomers meet Applicant's claimed subject matter because LCP polymers is prepared from mixture ( in other words – composition) of same monomers, which read on Applicant's claimed subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1,3 and 5-8 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for following reasons:
6.1.	 Claim 1 is required that sum of dicarboxylic acid , diol and aromatic monocarboxylic hydroxyacid ( HBA) is 90 mol%  or higher ( based on all components /monomers in the composition). However, Claim 3 is required that content of HBA is 15 mol% to 75 mol% ( based on all components). Therefore, requirement of Claim 3 is contradicted  limitation of Claim 1 because it is unclear if  mol% recited in Claim 1 is based on  100 mol% of all monomers ,  or if not, what is the total mol% of all components in the composition.
6.2.	It is also unclear what is scope of term " various voltages" due to presence of indefinite term " various"; it is also unclear how size of the sample can be expressed as "  3 5 mm * 3 5 mm * 1 T "? What is the scope of the letter "T" in this claim?
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claims 7 and 8 are  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends because Claim 1 is recited that composition comprise (a) aromatic hydroxyacid " having  7 to 10 carbon atoms" and (b) aromatic hydroxyacid " having 11 to 20 carbon atoms". However, according to Claim 7 hydroxyacid (a) may have significantly more than 11 carbon atoms, for example up to 31 carbon atoms or even more due to presence one or more alkyl or aryl radicals with up to 20 carbon atoms each. Same is applicable to acid (b) – see Claim 8. Therefore, number of possible hydroxyacids (a) in Claim 7 is significantly higher than number of hydroxyacids (a) of Claim 1. Same is applicable for hydroxyacids (b) as claimed by Claim 8. 
     Applicant may cancel the claims , amend the claims  to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
                                   

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	Claims 1,3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al ( US 2016/0053118) combined with  Yoon et al ( " Advanced Polymerization and Properties of Biobased High Tg polyester of Isosorbide and 1,4-Cyclohexanedicarboxylic Acid through in Situ acetylation), 2013 ( reference of Record).
8.1.	Regarding Claims 1, 3 and 5 -8 Nair disclosed LCP and composition of this polyester with other polymer, wherein LCP is " low naphthenic" polyester  ( see [0027],[0036]) which comprises less than 15 mol% or preferably less than 8 mol% or about 5 mol% or less of any naphthenic acids, including HNA.  LCP is also comprising HBA in the amount from 40 mol% to about 95 mol% ( see [0034]), aromatic diol, wherein HQ is " particularly suitable" -see [0035] in the amount up to 30 mol%, dicarboxylic acids as TA (Terephthalic acid) in the amount up to 30 mol% and " in certain embodiments, the polymer may contain one or more repeating units derived from non-aromatic monomers, such as aliphatic or cycloaliphatic hydroxycarboxylic
acids, dicarboxylic acids (e.g., cyclohexane dicarboxylic acid)..." – see [0035].
	Therefore, Nair  disclosed  LCP comprising same ranges for HBA, HQ, HNA and for dicarboxylic acid component, which may comprise TA and CHDA, but does not specifically teaches use of CHDA in specific portion of the dicarboxylic acid component.  
8.2.	In this respect note that  Applicant's claim 1 does not exclude use of any additional dicarboxylic acid including ,for example, TA in claimed composition due to use of open language " comprising. 
	However, it is well known ( see  Yoon)  that " CHDA is based on cyclohexane while the structure of TPA is based on a benzene ring. As a result, CHDA has better weatherability, higher impact strength, and faster stress relaxation. CHDA has three isomers with chair conformations: axial, axial (a,a) trans-isomer, as well as an
equatorial, equatorial (e,e) trans-isomer and an a,e cis-isomer. The transition between the trans conformations occurs through a twisted boat intermediate conformation. This results in high impact resistance and strong mechanical properties" – see page  2931, left column).
	Therefore, it would be obvious to replace TPA with CHDA in composition disclosed by Nair  in order to obtain LCP with better mechanical properties and  as  weatherability  per teachings provided  Yoon with reasonable expectation that LCP obtained as taught by Nair and Yoon would have same comparative tracking index rating.  

Response to Arguments
9.	Applicant's arguments filed on April 4, 2022  have been fully considered but they are moot in view of New Grounds of Rejections.
Conclusion
THIS ACTION IS NOT MADE FINAL.  

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763      


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765